In the

         United States Court of Appeals
                        For the Seventh Circuit
No. 12‐1930

UNITED STATES OF AMERICA,
                                                              Plaintiff‐Appellee,

                                          v.


LAZARO MEDINA,
                                                         Defendant‐Appellant.

              Appeal from the United States District Court for the 
                Northern District of Illinois, Eastern Division.
                 No. 09‐cr‐00994 — Elaine E. Bucklo, Judge. 


       ARGUED DECEMBER 3, 2012 — DECIDED AUGUST 27, 2013


   Before WOOD and HAMILTON, Circuit Judges, and DARROW,
District Judge.* 

    DARROW,  District  Judge.  Lazaro  Medina  appeals  the  sen‐
tence  he  received  after  pleading  guilty  to  conspiracy  to
distribute  cocaine  and  possession  of  cocaine  with  intent  to
distribute. Medina challenges the district court’s drug quantity


*
      Of the Central District of Illinois, sitting by designation. 
2                                                     No. 12‐1930

calculation at sentencing, arguing that the court should have
required proof of drug quantity beyond a  reasonable doubt
rather than by a preponderance of the evidence. Medina also
maintains  that,  even  if  the  preponderance‐of‐the‐evidence
standard  applies,  it  was  not  met  in  his  case  because  the
evidence supporting the district court’s drug quantity finding
was unreliable. We reject both arguments and affirm Medina’s
sentence.
                            I. Background
    In  2007,  law  enforcement  began  investigating  brothers
Mario  Melendez  (“Melendez”)  and  Abel  Cadena‐Melendez
(“Cadena‐Melendez”) for their involvement in a drug traffick‐
ing organization operating out of the Little Marketa General
Store in Plano, Illinois. Government agents obtained a wiretap
and conducted surveillance of Melendez’s store and home. The
trail soon led to Lazaro Medina, who was fronting cocaine to
the Melendez brothers. Telephone and physical surveillance
confirmed  the  negotiation  and  subsequent  delivery  of  one
kilogram of cocaine by Medina to Melendez in August of 2008.
Medina was charged by criminal complaint with conspiring to
distribute cocaine on December 9, 2009, and was arrested at his
home the next day. During a subsequent search of Medina’s
garage, agents discovered 9.5 kilograms of cocaine, packaging
materials, $124,124 in cash, and $51,890 worth of jewelry.
    On  February  3,  2010,  a  grand  jury  returned  a  five‐count
indictment  charging  Medina  with,  among  other  things,
conspiracy to distribute cocaine (Count One) and possession of
cocaine with intent to distribute (Count Three) in violation of
21  U.S.C.  §  841(a)(1)  and  §  846.  Medina  pleaded  guilty  to
No. 12‐1930                                                                   3

Counts  One  and  Three  of  the  indictment  on  September  28,
2010, without a written plea agreement. At the change of plea
hearing,  government  counsel  summarized  the  evidence  to
establish  a  factual  basis  for  Medina’s  plea.  The  government
stated that between approximately 2001 and December 2009,
Medina supplied kilogram quantities of cocaine to Melendez
and  Cadena‐Melendez  on  a  regular  basis  without  receiving
immediate payment. The government also detailed Medina’s
delivery of a kilogram of cocaine to Melendez on August 18,
2008, as well as the 9.5 kilograms of cocaine found in Medina’s
garage. Following the summary of the evidence, the district
judge  asked  Medina,  “Have  you  heard  the  statement  of  the
Assistant  United  States  Attorney?”  to  which  Medina  re‐
sponded, “Yes.” When asked by the court whether the govern‐
ment’s statement was “true,” Medina said, “Yes.” The court
then  asked  Medina  to  summarize  what  he  did,  to  which
Medina responded, “I had that substance to sell, yes … . That
substance was cocaine.” The court then accepted Medina’s plea
of  guilty.1  A  few  months  later,  on  April  4,  2011,  Medina
provided a safety valve interview to the government under 18
U.S.C. § 3553(f) in an effort to obtain relief from the ten‐year
mandatory  minimum  sentence.  In  that  interview,  however,
Medina  claimed  that  he  did  not  begin  supplying  Melendez


1
   On May 11, 2011, Medina filed a written motion to withdraw his guilty
plea on the grounds that Medina’s former attorney had never reviewed the
consequences  of  a  blind  plea  with  him,  and  that  Medina  did  not  speak
sufficient English to understand the charges to which he pleaded guilty.
Following  an  evidentiary  hearing,  the  district  court  denied  the  motion,
finding  that  Medina  had  understood  the  charges  against  him  and  had
voluntarily entered his guilty plea. 
4                                                     No. 12‐1930

with cocaine until  January or February  of  2009,  and  that  he
never provided Melendez with kilogram quantities. 
    In Medina’s Presentence Investigation Report (“PSR”), the
probation officer determined that Medina was responsible for
at least 67.5 kilograms of cocaine, a calculation supported by
two post‐arrest statements made by Melendez that detailed a
history  of  prior  dealing  with  Medina  going  back  to  2001.
Medina  objected  to  the  PSR,  claiming  that  only  the  cocaine
seized  during  the  course  of  the  investigation  should  be
attributed  to  him.  According  to  Medina,  that  cocaine  (9.5
kilograms from his garage, two 1‐ounce controlled buys, 249
grams  seized  from  a  codefendant’s  vehicle,  and  208  grams
found  in  the  Little  Marketa  store)  placed  him  in  the  5–15
kilogram range. 
    In a supplemental sentencing memorandum, the govern‐
ment provided further detail regarding Melendez’s statements.
In  Melendez’s  first  post‐arrest  statement  he  admitted  that
Medina  began supplying cocaine to him after they  met at a
party  in  2001.  Medina  started  out  fronting  Melendez  one‐
quarter kilogram quantities of cocaine, but it soon picked up
such that from 2001 to 2006, Medina was supplying Melendez
with one kilogram every four to six weeks. Between 2006 and
2009,  Melendez  stated  that  the  frequency  decreased  to  one
kilogram every six to eight weeks, and estimated that he had
received ten kilos from Medina since 2006. The government
therefore argued that Medina should be held responsible for
70.5 kilograms: 40 kilograms from 2001 to 2006, 21 kilograms
from 2006 to 2009, and the 9.5 kilograms seized from Medina’s
garage.
No. 12‐1930                                                       5

    In Melendez’s second statement, given pursuant to a safety
valve interview on January 24, 2011, his story changed some‐
what. Melendez said that after he met Medina in 2001, Medina
began fronting him one‐quarter kilograms every month for six
months;  after  six  months,  Melendez  received  one‐half  kilo‐
grams every month for another six months. In 2002 or 2003,
Medina  started  fronting  Melendez  one  kilogram  of  cocaine
every six to eight weeks. In 2005, the frequency dropped to one
kilogram every two months, and in 2007 Medina went back to
fronting one‐quarter kilogram quantities. Based on Melendez’s
second statement, the government’s estimate dropped to 52.5
kilograms: 4.5 kilos in the first year of dealing, 32.5 kilos from
2002 to 2007, and the 9.5 kilograms seized. Accordingly, based
on Melendez’s statements and the cocaine seized from Medina,
the government took the position at sentencing that Medina
was accountable for more than 50 kilograms of cocaine.
    At the sentencing hearing, the government affirmed that its
position  regarding  Medina’s  drug  quantity  calculation  was
based mostly on Melendez’s statements. Although Melendez
did not testify at the hearing, the government argued that his
prior statements were reliable because they were made against
interest and were corroborated by evidence gathered during
the  course  of  the  investigation.  Medina  argued  that  the
statements were not made  against interest. Further,  Medina
challenged  the  court’s  reliance  on  Melendez’s  statements
because the court did not have the opportunity to judge his
credibility firsthand. After hearing argument, the district court
placed Medina in the 15–50 kilogram range, stating:
     It’s  going  to  be  15  to  50.  If  he’s  wrong  because
     it’s—the difference there admittedly on your conser‐
6                                                       No. 12‐1930

     vative estimate is two and a half kilograms, but he’s
     found in his garage with 9.5 kilograms? People don’t
     have  9.5  kilograms  of  cocaine  sitting  around  who
     aren’t big dealers, let alone the hundred and some
     thousand dollars in jewelry and whatever else there
     was. All right. It may be awfully conservative, but
     he’ll get the benefit of the doubt. It’s between 15 and
     50 kilograms. 
     I do believe that Mr. Melendez’s statements are so
     against his own interests that they can be believed in
     terms  of  general  substance.  What  bothers  me  in
     saying it’s over 52.5 is we are talking about going
     back  a  long  time  and  remembering  exactly  how
     much it would be every month or how often. So I
     am more comfortable in saying that it is someplace
     50 or below, but I’m sure it’s well over the 15.
    Based on this drug quantity finding, Medina’s base offense
level  was  34.  After  including  a  two‐level  enhancement  for
obstruction of justice, and denying Medina credit for accep‐
tance of responsibility under U.S.S.G. § 3E1.1, the court found
that Medina had an advisory Sentencing Guidelines range of
188–235  months.  Following  additional  argument  from  the
parties concerning application of the Guidelines factors set out
in  18  U.S.C.  §  3553(a),  the  court  imposed  a  sentence  of  190
months  imprisonment  on  Counts  One  and  Three  of  the
indictment and five years of supervised release. This appeal
followed. 
No. 12‐1930                                                             7

                              II. Discussion
    Medina raises two issues on appeal. He first argues that
proof of drug quantity, for purposes of determining relevant
conduct at sentencing, should be proved beyond a reasonable
doubt  instead  of  by  a  preponderance  of  the  evidence.  His
second  argument  is  that,  even  under  the  preponderance‐
of‐the‐evidence standard, the district court erred by basing its
drug quantity finding on Melendez’s unreliable statements. We
address each argument in turn.
      A. Standard for Proving Drug Quantity at Sentencing
     We can easily dispose of Medina’s first argument. Medina
asserts that the district court should have required that drug
quantity be proved beyond a reasonable doubt for purposes of
determining  relevant  conduct  at  sentencing.  Anything  less,
Medina  claims,  impinges  upon  his  due  process  rights  by
allowing the judge’s findings at sentencing to disproportion‐
ately increase his sentence relative to the evidence supporting
the  underlying  offense.  We  have  previously  disavowed  this
argument and do so again here, as it is well‐established that a
preponderance  of  the  evidence  is  all  that  is  required  for  a
factual finding of drug quantity under the Sentencing Guide‐
lines, due process concerns notwithstanding. See United States
v.  Johnson,  342  F.3d  731,  735  (7th  Cir.  2003);  United  States  v.
Reuter, 463 F.3d 792, 793 (7th Cir. 2006). In any event, Medina
raised this point to preserve it for appeal, and we will move on.
          B. The District Court’s Drug Quantity Finding 
   Medina’s second argument is that the district judge’s drug
quantity determination was not supported by even a prepond‐
8                                                        No. 12‐1930

erance  of  the  evidence.  We  review  a  district  court’s  factual
finding of drug quantity for clear error and will reverse “only
if,  after  reviewing  the  entire  evidence,  we  are  left  with  the
definite and firm conviction that a mistake has been made.”
United  States  v.  Hankton,  432  F.3d  779,  789  (7th  Cir.  2005)
(citations and quotes omitted). To prove drug quantity by a
preponderance of the evidence, the  government must  show
that  it  was  more  likely  than  not  that  Medina  possessed  the
15–50  kilograms  of  cocaine  upon  which  his  sentence  was
based. United States v. Breland, 356 F.3d 787, 795 (7th Cir. 2004).
In making its drug quantity finding, the district court is not
limited  to  evidence  admissible  at  trial,  but  it  must  base  its
sentence on information with “sufficient indicia of reliability to
support its probable accuracy,” United States v. Longstreet, 567
F.3d 911, 924 (7th Cir. 2009).
    In this case, for purposes of determining Medina’s offense
level, the district court based its drug quantity finding on two
statements made by Melendez that were contained in Medina’s
PSR. Before addressing whether the district court improperly
relied on Melendez’s statements, some context is appropriate.
Even  without  taking  into  account  the  drugs  that  Melendez
attributed to him, Medina was looking down the barrel of 10.5
kilograms of cocaine: 9.5 kilograms from his garage plus the 1
kilogram he admitted to in his plea agreement (not to mention
the $124,124 in cash, which translates to about 5 kilograms, but
the  government  did  not  make  a  cash‐to‐drugs  conversion
argument).  The  point  is  that  getting  Medina  over  the  15
kilogram hurdle did not require much: all the district judge
needed  to  find  was  an  extra  4.5  kilograms.  The  question  is
therefore  whether  the  judge  clearly  erred  in  relying  on
No. 12‐1930                                                         9

Melendez’s testimony to increase Medina’s drug quantity from
10.5 kilograms to 15. 
    Medina claims that the district court erred by relying on
Melendez’s  statements  because  they  were  self‐serving  and
therefore inherently unreliable. According to Medina, Melend‐
ez was actually getting his drugs from sources that included
the Arellano‐Felix cartel, and when Melendez got caught he
decided to finger Medina rather than risk reprisals from the
cartel.  Medina  claims  that  Melendez’s  statements  were  not
against  interest  because  they  shielded  him  from  the  cartel’s
retribution. But Medina overstates the role of the Arellano‐Fel‐
ix cartel in Melendez’s drug operation (the cartel’s involvement
was  minimal)  and  understates  the  damaging  nature  of
Melendez’s  admissions.  The  police  only  seized  about  half  a
kilogram  from  Melendez  over  the  course  of  two  years,  yet
Melendez admitted to receiving between approximately 40 and
60  kilograms  of  cocaine  since  2001.  It  was  certainly  against
Melendez’s penal interest to admit to about 100 times as much
cocaine as law enforcement seized from him. Accordingly, we
find  no  error  in  the  district  court’s  determination  that
Melendez’s statements were sufficiently against interest that
they could be believed in terms of general substance.
   Medina  also  claims  that  the  district  court’s  reliance  on
Melendez  was  in  error  due  to  the  court’s  inability  to  judge
Melendez’s credibility firsthand. While it is true that the court
and counsel lacked the opportunity to examine Melendez in
person (since Melendez’s statements were contained in Me‐
dina’s  PSR,  and  Melendez  refused  to  testify),  Melendez’s
admissions were corroborated by ample evidence that affirms
their  reliability.  First  and  foremost  is  the  9.5  kilograms  of
10                                                     No. 12‐1930

cocaine  found  in  Medina’s  garage,  which  lends  credence  to
Melendez’s  statements  and  belies  Medina’s  contention  at
sentencing  that  he  had  distributed  no  more  than  about  one
kilogram of cocaine to Melendez through all of 2008 and 2009.
On top of that was the $124,124 in cash (which equals about 5
kilograms  of  cocaine)  and  $51,890  worth  of  jewelry,  which
further corroborates Melendez’s admissions as to the breadth
and  scope  of  the  conspiracy.  Medina  essentially  asks  us  to
pretend that these drugs, money, and jewelry shed no light on
whether Medina did in fact deal more than 4.5 kilograms of
cocaine  to  Melendez.  But  of  course  they  do  bear  on  that
question, and the district court appropriately considered them.
As  the  district  judge  noted,  small  time  dealers  do  not  keep
nearly ten kilograms of cocaine on hand, much less cash and
jewelry worth about $175,000. District courts may reasonably
estimate  the  quantity  of  drugs  attributable  to  a  defendant,
United States v.  Acosta, 534 F.3d 574, 582 (7th Cir. 2008), and
given this evidence there was nothing unreasonable about the
district court’s cautious reliance on Melendez’s testimony in
order to estimate Medina’s drug quantity. 
    For these reasons, we find no error on the part of the district
judge, who adequately considered the potential pitfalls raised
by relying on Melendez’s testimony and adopted a conserva‐
tive  estimate  of  drug  quantity  that  was  supported  by  the
evidence.  There  was  no  improper  speculation  or  “nebulous
eyeballing” going on here, see United States v. Jarrett, 133 F.3d
519,  530  (7th  Cir.  1998),  only  reasonable  estimations  and
inferences. Because the district court’s drug quantity calcula‐
tion was supported by a preponderance of the evidence, we
affirm.
No. 12‐1930                                          11

                       III. Conclusion
   The judgment of the district court is AFFIRMED.